FILED
                            NOT FOR PUBLICATION                             MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10475

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00227-JCM

  v.
                                                 MEMORANDUM *
NOEL ADRIAN MEDINA-GASTELUM,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Noel Adrian Medina-Gastelum appeals from the district court’s judgment

and challenges the 71-month sentence imposed following his guilty-plea

conviction for being a deported alien found unlawfully in the United States, in

violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
we affirm.

      Medina-Gastelum contends that his sentence is substantively unreasonable

in light of his drug addiction and attempts at rehabilitation. The district court did

not abuse its discretion in imposing Medina-Gastelum’s sentence. See Gall v.

United States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Medina-Gastelum’s history of immigration violations and

drug convictions. See id.

      AFFIRMED.




                                           2                                     12-10475